 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3                                                       Case No.: 2:19-cr-026-APG-VCF
     UNITED STATES OF AMERICA,
 4                                                        ORDER DISMISSING CASE
                             Plaintiff,
 5                                                                 [ECF No. 47]
     vs.
 6
     JOVANNI CAMACHO,
 7
                             Defendant.
 8

 9         The Government’s motion to dismiss (ECF No. 47) is GRANTED. All charges against

10 defendant Jovanni Camacho in this case are dismissed without prejudice.

11         Dated: November 14, 2019.

12
                                               ___________________________
13                                             ANDREW P. GORDON
                                               UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
